Case 4:20-cv-10674-MFL-APP ECF No. 9 filed 06/08/20         PageID.146    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

      Plaintiffs,                                   Case No. 20-cv-10674
                                                    Hon. Matthew F. Leitman
v.

CORIZON MEDICAL SERVICES, et al.,

     Defendants.
__________________________________________________________________/

           ORDER EXTENDING PLAINTIFF’S TIME TO REPLY

      On March 12, 2020, Plaintiff Edward Albert Stenberg, a prisoner in the

custody of the Michigan Department of Corrections at the Woodland Center

Correctional Facility, filed this pro se civil rights action. (See Compl., ECF No. 1.)

Also on March 12, 2020, Stenberg filed a motion for a preliminary injunction

directing Defendants to provide Stenberg with proper medical care and pain

management. (See Mot. for Prelim. Inj., ECF No. 3.) The Michigan Department of

Corrections (the “MDOC”) filed a response to Stenberg’s motion on May 15, 2020.

(See MDOC Resp., ECF No. 7.) On May 26, 2020, Stenberg’s sister, Monica L.

Rowe, submitted a letter to the Court explaining that Stenberg had been transferred

to a hospital due to severe pain and requesting a time extension for Stenberg to reply

to the MDOC’s response. (See 5/25/20 Rowe Letter, ECF No. 8.)



                                          1
Case 4:20-cv-10674-MFL-APP ECF No. 9 filed 06/08/20        PageID.147    Page 2 of 2




      The Court will extend Stenberg’s time to reply to the MDOC’s response.

Accordingly, Stenberg shall have until AUGUST 5, 2020, to file his reply brief.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 8, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 8, 2020, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
